 

Case 1:17-cv-02161-CBA-RML Document 286 Filed 11/26/19 Page 1 of 1 PagelD #: 5197

J. MICHAEL GOTTESMAN
Attorney at Law

80-02 Kew Gardens Road, Suite 1030

Kew Gardens, New York 11415

Telephone (212) 308-2320 Tele-fax (212) 308-2323

E-mail: jmgesq@jmgesq.us

November 26, 2019

VIA ECF:

Hon. Carol B. Amon, U.S.D.J.
United States District Court
Eastern District of New York
255 Cadman Plaza E
Brooklyn, New York 11201

RE: Schonberg et al. v. Strulovich et al.
Index No.: 1:17-cv-02161-CBA

Dear Judge Amon,

I represent Defendant Yechiel Oberlander in connection with the above-mentioned
matter. I also respectfully request permission to appear by telephone for the oral argument. I can
be reached at 917-517-7444.

Thank you for the consideration.

4)

 

( J/ Michael Gottesman

CC: All Counsel via ECF
